258 S.W.3d 481 (2008)
STATE of Missouri, Respondent,
v.
Mary MARTIN, Appellant.
No. ED 90201.
Missouri Court of Appeals, Eastern District, Division One.
June 10, 2008.
Rehearing Denied July 21, 2008.
Arthur S. Margulis, Margulis, Grant & Margulis, P.C., St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Dora A. Fichter, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Mary Martin ("Martin") appeals from the Judgment of the Circuit Court of Jefferson County, the Honorable Morris Edward Williams presiding, after a jury convicted Martin of assault of a law enforcement officer in the second degree in violation of R.S.Mo Section 565.082.1(2).[1] The court sentenced Martin, as a prior and persistent offender, to five years in the Missouri Department of Corrections.
Martin argues three claims of error on appeal. First, Martin argues the trial court erred in overruling Martin's motion for acquittal at the close of all the evidence because the evidence presented by the State was insufficient to prove Martin's conviction for assault of a law enforcement officer. Second, Martin claims the trial court abused its discretion in failing to allow Martin to recall witness Gromm to the stand to introduce Gromm's prior consistent statements in that this failure resulted in the improper admission of evidence against Martin. Third, Martin contends the trial court abused its discretion in overruling Martin's motion for a new trial in that the trial court overruled said motion without conducting proper inquiry into the witness misconduct.
We have thoroughly reviewed the record and the briefs of the parties and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.
NOTES
[1]  All statutory references are to R.S.Mo (2000).